DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive.
	Claims 2, 10-15, 22, and 39-41 have been cancelled.
	Claims 18-21 and 23-31 are allowable based upon applicant’s amendments.
Claims 34-38 are allowable for reasons of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 16-17, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection and not an enablement rejection.  Applicant is reminded that the written description requirement is separate and distinct from the enablement requirement. See at least MPEP 2161.  When a claim is amended to introduce a new limitation, there must be basis in the originally filed specification and claims for the change.  The new claim limitations must be supported in the specification through express, implicit, or inherent disclosure.  See at least MPEP 2163(I)(B).  Applicant is obligated to show support in the original disclosure for amended claims.  See MPEP2163(II)(A)(3)(b).
Independent claim 1 has been amended to recite:
A method to promote closing of a chronic tympanic membrane perforation in an individual human, the method comprising:
contacting a site of chronic tympanic membrane perforation with a liquid or gel formulation comprising an effective dose of a human heparin binding epidermal growth factor (HB-EGF) protein for a period of time sufficient for a layer of keratinocytes to form that closes the perforation.

Claims 3-9, 16-17, and 32-33 depend upon claim 1.
The limitation “for a period of time sufficient for a layer of keratinocytes to form that closes the perforation” was not a limitation in original claim 1 or any of the original claims.  Time periods disclosed in the original specification with respect to closure of a tympanic membrane perforation did not disclose a period of time sufficient for a layer of keratinocytes to form.
Paragraph [0110] of Example 2 is reproduced below:
When a cohort of mice with this model (chronic perforations and ET occlusion) were treated with recombinant HB-EGF, 40 µl at a concentration of 5 µg/ml (sustained release dose via a bioabsorbable chitosan polymer) 94% (18 of 19) healed compared to 9% (2 of 23) of controls (polymer only) at 6 weeks (p < 0.01).  Representative images of healed or non-healing chronic TM perforations are shown in Figure 4.  Histologically the perforations close with thick layer of keratinocytes, compared to controls with a lack of keratinocyte layer even in those few cases that closure occurred.  The ability to overcome this critical step in TM chronic wound healing using HB-EGF to activate EGFR ectodomain ligand shedding in the presence of middle ear effusions and ET occlusion is useful in treating patients with chronic tympanic membrane 
perforation. 

	While the experiment of Example 2 discloses that “the perforations close with thick layer of keratinocytes,” this disclosure does not provide basis or support for the general method recited in claim 1 with the limitation of contacting “for a period of time sufficient for a layer of keratinocytes to form that closes the perforation.”  Example 2 (containing paragraph [0110]) discloses treating chronic perforations in mice ears with a gel containing recombinant HB-EGF via a bioabsorbable chitosan-based polymer for sustained release of the HB-EGF.  This is a specific experiment where the outcome of a thick layer of keratinocytes is observed.  There is no general disclosure or intended goal of contacting “for a period of time sufficient for a layer of keratinocytes to form that closes the perforation” for any method to promote closing of a chronic tympanic membrane perforation.  The specific disclosure concerning keratinocytes in the context of the experiment of Example 2 does not support or provide basis for all methods encompassed by claim 1 where contacting occurs “for a period of time sufficient for a layer of keratinocytes to form that closes the perforation.”  Layers of keratinocytes are not disclosed or discussed anywhere else in the specification.  In particular, forming of layers of keratinocytes is not disclosed with respect to all liquid or gel formulations as in claim 1. Example 2 is limited to a particular type of hydrogel that is administered and solidifies as described in the example.  In particular, forming of layers of keratinocytes is not disclosed with respect to the limitations of claims 5, 8, and 9.  Example 2 does not support “at least daily” administration (see claim 5).  It does not support a reverse thermosetting gel (see claim 8) or mixing the liquid formulation with a viscogenic agent (see claim 9).  The specific disclosure in Example 2 cannot be extrapolated to provide basis for the general methods encompassed by claim 1 and its dependent claims. There is no basis for the limitation “for a period of time sufficient for a layer of keratinocytes to form that closes the perforation” in claim 1.  As such, claim 1 and its dependent claims constitute new matter.

	In particular, paragraph 5 of the Santa Maria Declaration states that “I understand that the claims pending in the application have been rejected in whole or in part on the grounds that the claims are not limited to the methods of administration of HB-EGF presented in Example 2 of the specification.”  This is not an accurate presentation of the rejection.  The written description rejection discusses the limitation “for a period of time sufficient to induce formation of a layer of keratinocytes that closes the perforation” as being disclosed only in the context of the experiment of Example 2 and not with respect to the more general methods encompassed by claim 1 and its dependent claims.  Layers of keratinocytes are not disclosed or discussed anywhere else in the specification.
Paragraph 6 of the Santa Maria Declaration states that “I do not agree the claims should be limited to methods using compositions comprising a chitosan-based hydrogel for sustained release of HB-EGF. My opinion is based on the facts set forth below and my familiarity with the subject matter.”  However, the remaining paragraphs of the  declaration (including the exhibits referenced) discuss the enablement of claim 1 and its dependent claims.  The declaration does not explain why the observation of a thick layer of keratinocytes in the experiment of Example 2 
Claims 1, 3-9, 16-17, and  32-33 constitute new matter.  These claims lack written description. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa